Opinion by
Trexler, J.,
The defendant claims that the matters involved in this trial have been adjudicated in a former trial. It appears however that no judgment was ever entered on the verdict. This is fatal to the plea. “No question becomes res ad judicata until it is settled by a final judgment. For this reason the verdict of a jury is not admissible as evidence to create an estoppel, before it has received the sanction of the court by passihg into a judgment”: Dougherty v. Lehigh Coal & Navigation Co., 202 Pa. 635.
The only other question which requires notice is whether or not the court had the.right to revoke its first order of March 29, 1916, in which it granted defendants motion for judgment n. o. v. No judgment was entered on the order of the court. On May 29, 1916, the court granted plaintiffs rule for rehearing and reargument. This was within the term. On June 8,1916, after the term, the court revoked its former order and directed judgment to be entered on the verdict. After the motion for a rehearing and reargument was presented the matter was sub judice and the court after consideration of the matter could enter judgment on the record after the expiration of the term. This we think was within its power more especially as it does not appear that judgment had ever been formally entered on the verdict.
• Judgment affirmed. ■